FTONLOT SLI".

YO:1DA=bHALA,
144BDR,
DAS An EU SU:

LIEU-DIT #
20nE DE :
SsoUS-RÉGTON pe 9

Lt PX, - ….s
MEMPUYTEOS E n°DB/E. 4 ? pt {A | A1 VE TRI
wATTL VINGT-CINQ ( j) ANS, = .
HLIQUE DU ZAIRE, rept ésentée par 1e Conservateur des Titre
Aiers de 1° circouscription foncière de Muandalkss # Moan daka y
i + en vertu des pouvoirs qui lui ont conférés par J'arrtte
PHuu/004/00 42/07: spéci alement en “on al ticle premier portan 1e1ée-
on des pouvoirss ci apr è ; denommes NMLA REPUBI " de preriers
ss PEUT à oem a nt à à Gus SE TER Due
Société par actions à responsabi 1ité jimitée "PL ANTATIGNS LEVER
Cadre de la Légisiation %

constituée dans 1e
tatuts et ieurs modifications ont été publiés au jo
du Zaïre numéro douze du quinze juin
u Registre de Comm er 6e
1 à Kinshasas 16

cihaprès dens ms

PRAIRE" en abrégé "PLZ"

Proise dont les S
mal officiel

f cent gquatre=-vingt-uns inscrite au nouvea

nt son siège socia

Fr

jasa sous 1e puméro 2493, aya
Yénue Lieutenant p,8.611-Kinshasa»

Colone Lukusa B
IEMPHYTEOTE" de seconde RE ne
T1 a été convenu Ce qui suit 5

LA REPUBLIQUE concède au goussignée de seconde part qui a
de terre à usage “ AGRICOLE"

: d'emphytéose sur une parcelle

uperficie de deux mille deux cent quatr e-vingt-seize hectares
étaun ares portant 1e n°SR.2 du plan cadastral et dont Les li

Présentées par un lis croquis ci=annexé dressé à
“4100.0008 ,------" ie

ésent Contrat fait suit

1io 98, annulé pour la Co

géré jaune au

e au certifica
nvertions il
prenant cours

nd anss renouvelables L
“duquel il sera renouvelé pour une
formémen

été mise en valeus co
nmtaires de 1'emphytéos
conformément au tar

SD es 8 ei dé DR,

mm

) douxièse feuillet,

/ 21 1 95, *

CRPECEREPE
Nepe/s. S29 vw 2/

rene à é.…... …
tou re Qué ne rénuite pas den iisposttions reprises
À Contrat est réni par les diepositions de le Loi
Mitet 1973 ot son mesur es d'oxéoutton,
sant 1e terrains ybjet du pré

et ne font pas par tie dm
1our traëé défini

; Shenins et sentiers traver
tiennent au don yine publi:

à on emphytéose,
e Mines par 1e eV"

tour largeur ainsi que
e Compétents
conditions © i-dessus

j'unc \ies

finexécution ou la violation
trafnera la résolution du plein droit ontédé
Pour tout ce qui ncer ne j'exécution du pr tuent contrat, ies
Pi Clarent élire domiciles L ' BMPHYTEOTE dans les bureaux de ls -
ét à INGENDE: LA REPUBLIQUI DU ZAIRE dans 1 vur eaux de is “on
des Titres l: biliers d( 1a ijrconscription foncière de Vban-

en double expe

POUR LA REPUBLIQUE s
DES TITRES 1MMO BILIERS :

ires

axes rénumérato

total de:

+ quite n°
.

PL". | "ONE

rer

* 5 g

ARE eu

? BAPOLS iop 1e+94 ?
É 4 PANTECELLLSSS sexe

ES

f; Se
(FATE ONAT gauLiL Saû naLYAËES NON at
“anbrinnam VT unod

vT
. ALOLABIRE 7

ANCENVE . are ISNIY

e vxel

LL varpuean
TL SP ao
e

or / re 117 1
et op SH YTEAOUMTE Li

SP p.49 FoU03 doprdra08u 0912
F »p xnesana 91 guep amivz nd an LI A dRE

| er Laws 2h got FUVP ALOALAHANE + 1 Fo TTO FH OP
4 4 00 quess ad NP uerino9xe : L au 46 24 09 gub o®

ner 9p?0000 31040 uys td np uoginto82 4 et es pv 14e su
sop oun, P or VTOrA pt ne UoTINIPROUME +

“1 à ou eue ts FPH00

sure
eu 39 netand
3 #4 ques An

‘a sosqaadue LL
né que Fa 286
yes 4e MY

eme «

sua 405%

sosmavu #48 su C6.
md 1792 499 NE
sud oytnnÿ LL |

QUES

nnenvanm nette
ï

mn étS

PPT LE C3

pe. 1/4
PP TPE LE on

Tr IL Z PTIL LL

LE

| LERRIEMRAT D'ENREGISTREMENT ..: .

2 Î LAN à, »
| ORIGINAL
De
, —
[re] Livre d'enregistrement Zone de"
f
Von DL! roi 86
æÆ La #0 C1 ét Le.
KE" on abri " sat
#4 dent 1: ‘ M1 ticie
Vingth-unhe L L v L : wc
< nu vero 247 . L : . , . vi
mn al ku b} 11 = n
est nt, 1 . L , ee
N 1 nm «la ' d
vimgt=-quinze, su re re Yurnal, 1 [TE m4 en
quatr ésvin “quinze l nu a! e généer a 36% « . 1.
à Emphytéote pour un terr Cinq enss renouvelable, prenant Tr“,
1e Vins n janvier «mi itatresvingt-quinze usant F
janvier L'an deux mil et | fond ndiqu i=-aprés : ne pa .
e terre portant 1 numéro lan Cadastral, située à Ivwiu-Yonds %
— d'ingende d'une superficie de trois Cept'ci nquante hectare propri .

l'Etat;
Sur.Cette par
dantes, - » sms ns sa
Les..li » tenants. et abouti
+ au croq Cie deuss MSP E MES FSONEL IE UE L'AIDER stress

de la parcelle susd

Zoe d'IMCEMTE
Lee Le
| 25

RTE
Me uriiié ne LIRE

